DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 28 May 2021 has been received and considered.
Claims 1-20 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakic et al. (US 20090282256), in view of Vainstein et al. (US 7921450), and further in view of Paczkowski et al. (US 20140281544).
As per claims 1, 8, 16-18, and 20, Rakic et al. discloses a system, medium, and method comprising:
in response to a verification request: obtaining a first cryptographic key/secret information inaccessible to a verification system (see paragraphs [0002], [0080], and [0103] the first/raw key; and 
deriving a second cryptographic key from the first cryptographic key (see paragraphs [0002] and [0080] the second key/KEY); 
retrieving data from persistent storage; and generating an electronic signature by using the data and the second cryptographic key (see paragraphs [0092]-[0094], and [0103]-[0105] where the message being signed must be stored in some type persistent of storage to be acted upon);
obtain, from a requestor, a request to verify an electronic signature generated based on a cryptographic key and generate a response to the request, the response attesting to validity of the electronic signature (see paragraphs [0109]-[0112] where the generation and verification using the key is a “request”).
Rakic et al. fails to disclose the first and second cryptographic key/secret information are associated with a set of limited actions/scopes of use for said cryptographic keys/secret information.
However, Vainstein et al. teaches associating access/use rules with keys (see column 23 lines 39-53 and 24 line 66 through column 25 line 20 where the private key is associated with access rules and the master key is associated with expiration/use conditions).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to associate the access/use rules for the keys in the Rakic et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to control the usage of the keys.
While the modified Rakic et al. and Vainstein et al. system teaches the use of one-way functions for key generation and that different keys with different sets of limitations of actions/scopes, it fails to explicitly disclose that the second key is generated based on a one-one function applied to the first key and the second set of data which is a subset of the first set.

At a time before the effective filing date of the invention, it would have been obvious to include the hash function key generation for more restrictive access in the modified Rakic et al. and Vainstein et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for more fine-grained control within the system.
As per claims 2, 3, and 14, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system discloses the first scope of use comprises a time period during which the first cryptographic key can be used, wherein the second scope of use comprises another time period during which the second cryptographic key can be used, and wherein the time period is associated with a first expiration that is later than a second expiration associated with the other time period (see Vainstein et al. column 23 lines 39-53 and 24 line 66 through column 25 line 20 and Paczkowski et al. paragraph [0041]).
As per claims 4 and 5, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system discloses the first scope of use comprises a plurality of computer resources permitted to be accessed using the first cryptographic key, wherein the second scope of use comprises a subset of the plurality of computer resources permitted to be accessed using the second cryptographic key (see Vainstein et al. column 23 lines 39-53 and 24 line 66 through column 25 line 20 and Paczkowski et al. paragraph [0022]).

As per claim 9, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system discloses to determine that the second secret information is usable within a geographic region smaller than a geographic region for which the first secret information can be used (see Vainstein et al. column 15 line 30 through column 16 line 2 as modified by Paczkowski et al. paragraph [0022]).
As per claim 13, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system discloses the second secret information is based at least in part on a hash-based message authentication code generated from the one-way function (see Paczkowski et al. paragraph [0022]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Rakic et al., Vainstein et al., and Paczkowski et al. system as applied to claim 8 above, and further in view of Deolalikar et al. (US 20060235705).
As per claim 12, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system discloses the generation and use of multiple pieces of secret information using one-way functions (see Rakic et al. paragraphs [0109]-[0112] and Paczkowski et al. paragraphs [0022], [0041]-[0044], and [0062]-[0063]), but fails to explicitly disclose the third secret information is based on the second secret information.
However, Deolalikar et al. teaches generating second secret information based on a one-way function of the first secret information (see paragraph [0023] and Fig. 5).

Motivation to do so would have been to allow for hierarchical access (see Deolalikar et al. paragraph [0023]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Rakic et al., Vainstein et al., and Paczkowski et al. system as applied to claim 14 above, and further in view of Unger(US 20080126256).
As per claim 15, the modified Rakic et al., Vainstein et al., and Paczkowski et al. system fails to disclose causing the secret information to be publically available after an expiration.
However, Unger teaches making a key (i.e. secret information) publicly available after an expiration (see paragraph [0005]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to cause the second secret information of the modified Rakic et al., Vainstein et al., and Paczkowski et al. system to become publically available after an expiration.
Motivation to do so would have been to restrict access to data prior to the expiration (see Unger paragraph [0005]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,181,953 in view of Rakic, Vainstein, Paczkowski et al., Deolalikar et al., and Unger as put forth above. More specifically, the ‘953 patent teaches (see claims 1, 11, and 22; which correspond respectively to claims 1, 8, and 16 of the present application) the use of a single key  in view of Rakic et al. fails to disclose the first and second cryptographic key/secret information are associated with a set of limited actions/scopes of use for said cryptographic keys/secret information. However, Vainstein et al. teaches associating access/use rules with keys (see column 23 lines 39-53 and 24 line 66 through column 25 line 20 where the private key is associated with access rules and the master key is associated with expiration/use conditions). At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to associate the access/use rules for the keys in the ‘953 and Rakic et al. system. Motivation, as recognized by one of ordinary skill in the art, to do so would have been to control the usage of the keys. While the modified ‘953, Rakic et al. and Vainstein et al. system teaches different keys with different sets of limitations of actions/scopes, it fails to explicitly disclose that the second set is a subset of the first set. However, Paczkowski et al. teaches a system with limitations on the use of a first key and a second key where the limitations of the second key are subset of the limitations on the first key (see paragraph [0022]). At a time before the effective filing date of the invention, it would have been obvious to include the overlapping subset rules of Stockton et al. for each of the different rules in the modified ‘953, Rakic et al. and Vainstein et al. system. Motivation to do so would have been to control for riskier locations.
The remaining dependent claims of the present application are obvious over the ‘953 claims as put forth above.

Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive. Applicant argues that, with respect to claim 1, the cited references fail to disclose the steps being performed in response to a verification request; that, with respect to claim 8, the cited references fail to disclose applying a one-way function to first secret information and a value indicating a set of actions; and that, with respect to claim 16, a determination that the cryptographic key is authorized for use in accordance with the scope.
Before specifically addressing the individual arguments, it is noted that Applicant argues against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Applicant’s argument regarding claim 1; the Examiner respectfully disagrees as the cited prior art teaches performing the steps of claim 1 in response to a “verification request”.  First it is noted that the claims do not provide any details regarding what makes a message a “verification request” or any details of what content is within said request.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, giving this term its broadest reasonable interpretation, a “verification request” is any message that is received which results in a verification of the message or data as a result of receiving the message. Rakic explicitly discloses this in paragraphs [0108]-[0112] where in response to a message being received steps are taken to generate information used in the verification of said message.  This receiving of a message (i.e. the push notification) is, giving the claim its broadest reasonable interpretation, a “verification request”.  Therefore, the cited prior art discloses performing the steps of claim 1 in response to a “verification request”.

With respect to Applicant’s argument regarding claim 16; the Examiner maintains that the combination of references, as put forth above, renders the claim obvious.  Applicant provides no details regarding to why the “access rules” of Vainstein are different that the claimed “scope of use”.  In the Vainstein teaching, access rules must be confirmed (i.e. authorized) in order to gain access (i.e. use) the key.  Furthermore, Paczkowski teaches ensuring the users attempting access are authorized.  Therefore, the combination teaches “authorization” for a “scope of use” and the combination renders claim 16 obvious.
Any remaining argument not specifically addressed is moot in view of the above response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Michael Pyzocha/               Primary Examiner, Art Unit 2419